MEMORANDUM **
Alberto Ayala-Quezada, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“U”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252, and we dismiss the petition for review.
We lack jurisdiction to review the IJ’s dispositive determination that Ayala-Quezada’s 1994 and 1998 convictions for violating Cal.Penal Code § 273.5 render him ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(l)(C). Ayala-Quezada, who was represented by counsel, failed to exhaust this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.